 



Exhibit 10.1
LETTER OF AGREEMENT
by and between
The INTERNATIONAL UNION of OPERATING ENGINEERS
LOCAL 302
and
NW BIOTHERAPEUTICS (Tenant)
This Letter of Agreement between IUOE Local 302 (Landlord) and NW
Biotherapeutics (Tenant) is for an extension of the Lease Agreement due to
expire on June 30, 2007.
IUOE Local 302 agrees to extend the current lease with no changes for a period
of six (6) months beginning July 1, 2007, and ending December 31, 2007. All
prior provisions of the lease shall remain in effect.
Agreed to this day of May 31, 2007

     
NW BIOTHERAPEUTICS
  INTERNATIONAL UNION
OF OPERATING ENGINEERS,
LOCAL 302
 
   
 
   
 
   

